DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed August 25, 2022 has been entered.  Claims 1-10 remain pending in the application.
Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance: With respect to Independent claims 1 and 10, prior art of record does not teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter: the references of record do not show the combination of a cutout and notch in the drip lip as amended in the independent claims, “ the drainage lip, in a coupling area in which the drainage lip is joined to the first tubular seal, has a notch as part of a folding hinge, the notch and the folding hinge being arranged and formed that, on contact from below by another element, the drainage lip is able to fold in a predefined direction towards a frame or a second tubular seal in a predetermined and desired manner, the drainage lip has a cut-out in a predefined area of the profiled seal, so that the drainage lip is interrupted in a main direction of extent (H) of the profiled seal along the vehicle roof edge, the cut-out being designed so that water can be purposely drained off at the cut-out.”  
Also, the recesses and cutout in the seal lip of the tilt-up roof panel edge of Katayama et al. (US20080217964A1) are not deemed applicable to a drip lip on a fixed roof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Nozaki (US5366267) teaches a notch as a folding hinge in the drainage lip of a seal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        





/J.E.H./Examiner, Art Unit 3612